Case 1:20-cv-01083-JTN-PJG ECF No. 10-10, PageID.515 Filed 11/14/20 Page 1 of 4




           EXHIBIT 10
Case 1:20-cv-01083-JTN-PJG ECF No. 10-10, PageID.516 Filed 11/14/20 Page 2 of 4




                                    STATE OF MICHIGAN

                                      COURT OF CLAIMS



     BRENDA POLASEK-SAVAGE, and GREGORY
     A. BEHLING,                                          OPINION AND ORDER

                   Plaintiffs,

     v                                                    Case No. 20-000217-MM

     JOCELYN BENSON, and OAKLAND COUNTY,                  Hon. Michael J. Kelly

                 Defendants.
     ___________________________/




          Pending before the Court is plaintiffs’ emergency motion for declaratory judgment. 1 The

 motion is DENIED. In addition, defendant Oakland County is DISMISSED from this action

 because the Court lacks subject-matter jurisdiction over the county as a defendant.


          Plaintiffs have been designed election challengers under MCL 168.730.           The issue

 presented in this case concerns the number of election challengers that can be present at a combined

 absent voter counting board established under MCL 168.764d(1)(a). According to ¶ 28 of the

 complaint, Oakland County has declared that organizations approved to appoint election

 challengers will only be permitted to have one challenger2 present at each combined absent voter



 1
     The Court appreciates defendants’ compliance with the expedited briefing ordered in this case.
 2
   Oakland County attached to its briefing a document purporting to show that organizations may
 have four challengers present at one of the county’s absent voter counting boards. Thus, it is not
 clear whether, or to what extent, the controversy alleged in plaintiffs’ complaint still exists.


                                                  -1-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-10, PageID.517 Filed 11/14/20 Page 3 of 4




 counting board. It is unclear when plaintiffs were made aware of this policy; however, they

 contend that Oakland County “reaffirmed” the policy on Friday, October 30, 2020.3 Plaintiffs

 allege that this policy is inadequate and that some other reasonable number of challengers, such as

 10 election challengers, should be permitted.


        Plaintiffs’ motion for emergency declaratory judgment will be denied. As an initial matter,

 the Court agrees with Oakland County that it lacks subject-matter jurisdiction over the county.

 See MCL 600.6419 (describing this Court’s jurisdiction); Mays v Snyder, 323 Mich App 1, 47;

 916 NW2d 227 (2018) (noting that this Court’s jurisdiction does not extend to local governments).

 And because the Court lacks subject-matter jurisdiction over Oakland County, the county must be

 dismissed from this action.


        Turning to the Secretary of State, the complaint does not contain any specific allegations

 against the Secretary of State. Instead, the complaint merely alleges that the Secretary of State has

 general supervisory control over local election officials. See MCL 168.21; MCL 168.31. It is not

 apparent what action, if any, was taken by the Secretary of State in this case. This lack of clarity

 cuts strongly against the issuance of the emergency relief requested here. See, e.g., Purcell v

 Gonzalez, 549 US 1, 5-6; 127 S Ct 5; 166 L Ed 2d 1 (2006) (per curiam). Furthermore, plaintiffs

 have not explained how the relief they requested against the Secretary of State can issue in this

 case. Plaintiffs have asked the Court to order the Secretary of State to require Oakland County to

 allow a number of election challengers selected by plaintiffs, based on plaintiffs’ interpretation of




 3
  The Court is mindful that it should be hesitant to interfere with aspects of an election at this late
 hour, particularly where the facts are unclear. See, e.g., Purcell v Gonzalez, 549 US 1, 5-6; 127 S
 Ct 5; 166 L Ed 2d 1 (2006) (per curiam).

                                                  -2-
Case 1:20-cv-01083-JTN-PJG ECF No. 10-10, PageID.518 Filed 11/14/20 Page 4 of 4




 various statutes. As the Secretary of State has pointed out, the types of allegations made by

 plaintiffs do not support the issuance of declaratory relief. See Lansing Schs Ed Ass’n v Lansing

 Bd of Ed (On Remand), 293 Mich App 506, 515; 810 NW2d 95 (2011) (describing the purposes

 of declaratory relief). In essence, and without expressly requesting the same, plaintiffs have asked

 the Court to issue a writ of mandamus against the Secretary of State, compelling her to exercise

 her supervisory authority over local election officials. See MCL 168.21. However, mandamus

 will not issue in this case because, in addition to plaintiffs’ failure to expressly request the same,

 it is not apparent plaintiffs have a clear legal right to request that their chosen number of election

 challengers be permitted at an absent voter counting board. Likewise, it is not apparent that

 ordering an elected official, when she has taken no action herself, to order a county to perform a

 certain act is appropriate for a mandamus action. See Berry v Garrett, 316 Mich App 37, 41; 890

 NW2d 882 (2016) (describing mandamus relief, generally).


        IT IS HEREBY ORDERED that plaintiffs’ November 2, 2020, emergency motion or

 declaratory relief is DENIED.


        IT IS HEREBY FURTHER ORDERED that defendant Oakland County is DISMISSED

 from this matter for lack of subject-matter jurisdiction.


        This is not a final order and it does not resolve the last pending claim or close the case.




 November 3, 2020                                       ____________________________________
                                                        Michael J. Kelly
                                                        Judge, Court of Claims




                                                  -3-
